Citation Nr: 1525762	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-30 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a left wrist disability, to include as secondary to service-connected postoperative recurrent dislocation of the left shoulder.

2.  Entitlement to service connection for a left elbow disability, to include as secondary to service-connected postoperative recurrent dislocation of the left shoulder.

3.  Entitlement to service connection for a neurological symptoms of the left arm due to, or as a manifestation of, service-connected postoperative recurrent dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to August 1973 and from June 1975 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The decision, in pertinent part, denied service connection for left wrist nerve damage and ulnar nerve transplantation of the left elbow.  In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in September 2013 and November 2013.  In its November 2013 remand the Board found the issues on appeal were more appropriately addressed as provided.

The issue of entitlement to service connection for a cervical spine disability was referred to the Agency of Original Jurisdiction (AOJ) in the November 2013 remand, but has not been adjudicated.  The Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  A left wrist disability was not manifest during active service; and, the preponderance of the evidence fails to establish that the Veteran's left wrist disability is a result of service or a service-connected disability.

2.  A left elbow disability was not manifest during active service; and, the preponderance of the evidence fails to establish that the Veteran's left elbow disability is a result of service or a service-connected disability.

3.  Neurological symptoms of the left arm were not manifest during active service; and, the preponderance of the evidence fails to establish that the Veteran's neurological symptoms of the left arm are a result of service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  A left elbow disability was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  Neurological symptoms of the left arm were not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2010.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, service personnel records, VA treatment records, VA examination and medical opinion reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

In June 2012, the Veteran testified at a Board hearing.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Although the Veteran's service representative asserted, in essence, that a December 2013 VA medical opinion was inadequate because the examiner characterized the claimed left wrist and elbow disorders as pre-existing service without identifying clear and unmistakable evidence, the Board finds no merit to the claim.  The examiner is shown to have included his rationale for the provided opinion within a section of the examination report related to opinions for aggravation of pre-existing conditions, but it is clear based upon the examiner's provided opinion that the disorders were not believed to have existed prior to service.  In fact, it was specifically noted that the evidence demonstrated the Veteran experienced nerve entrapments years after service and that this type of nerve injury did not result from shoulder dislocation injuries.  Taken together, the Board finds the medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings with full consideration of the Veteran's complaints and symptoms.  

VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  

The presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))); see also 38 U.S.C.A. § 1111 (West 2002).

The pertinent evidence of record shows that the Veteran has asserted that he has present disabilities to the left arm, elbow, and wrist as a result of service, to include as secondary to his service-connected left shoulder disability.  He stated that he sustained injuries to the left shoulder and left upper extremity during active service in 1972 when he fell from a tree while hunting.  He testified that he had experienced numbness down his left arm to the hand continually since 1972.  Statements from family members provided in support of his claims also recalled his having left arm problems after an injury during active service.  The Veteran provided copies of medical literature in June 2011 addressing shoulder and nerve injuries and the causes of ulnar nerve damage.  This included one article noting that complications of shoulder injuries may result in damage including to the ulnar nerve.  

Service treatment records do not include an initial enlistment examination report.  Records show the Veteran sustained a left shoulder dislocation in November 1972 and a second dislocation in April 1973.  He underwent a modified Bristow procedure to the left shoulder in June 1973.  An examination report at that time noted a medical history including fractures to the left thumb and forefinger.  The Veteran denied having neuritis in a June 1975 report of medical history.  That report also noted a history of a left hand fracture.  A January 1978 report of medical history noted a fracture to the left forearm at age 13 (additionally referencing age 17) with no sequelae and fractures to the fingers with no sequelae.  In June 1978, the Veteran denied having or having ever had neuritis.  His left shoulder separation was noted to have no sequelae.  A June 1978 separation examination revealed a normal clinical neurologic evaluation and a normal clinical evaluation of the upper extremities.  

Private treatment records dated in June 1996 noted that over the previous one to two weeks the Veteran had gradually noticed increased numbness in the left arm that was very similar to symptoms he had experienced when he had a cervical disc disorder approximate three years earlier.  The problem was noted to have occurred after he had back surgery.  At that time he was also noted to have some problems with coolness in the arm and a change in color.  By the Veteran's report, an electromyography (EMG) had purportedly shown neurological changes secondary to surgery he had for a dislocated shoulder in 1973.  An examination by a vascular surgeon at that time reportedly revealed no problems and gradually his symptoms disappeared.  The examiner noted the Veteran had full range of motion of his arm at the shoulder and his symptoms could not be reproduced with movement of the neck, arm, or shoulder.  He had a constant sensation of tingling and numbness in his little, ring, and middle fingers and all the way up to his shoulder.  Strength testing showed that both arms had good strength in the triceps, biceps, and shoulder area.  Deep tendon reflexes were symmetrical at the triceps and brachioradialis.  Grip strength was normal.  The examiner's assessment was numbness in the left arm with a history of a cervical disk disorder.  

Private treatment records dated November 2005 noted the Veteran was evaluated for his right and left shoulders and that he complained of increased left shoulder pain.  The examiner found the neurologic function of the left hand was intact.  A February 2007 report noted he complained of increased left shoulder pain and discomfort after pushing himself out of an easy chair.  He also had some tingling in the left arm, especially in the left middle and ring fingers.  An examination revealed left shoulder pain with intact neurologic function of the left hand.   

In March 2007, the Veteran reported having only minimal relief with a left shoulder cortisone injection and that he complained of significant numbness and tingling in the lower left arm, primarily in the little and ring fingers.  Left shoulder examination revealed a positive impingement sign at 90 degrees and pain at 140 degrees.  There was decreased sensation to the left little finger and a positive Tinel's sign over the left ulnar nerve in the ulnar grove.  An EMG study revealed normal motor nerve conduction velocity in the left ulnar nerve stimulating above, below, and across the elbow.  Left ulnar distal latency and amplitude were normal.  Left ulnar orthodromic stimulation produced no response.  Left ulnar sensory latency was mildly prolonged.  Needle examination revealed chronic neuropathic change in a C6-7 distribution on the left.  The examiner impression was mild carpal tunnel syndrome on the left, chronic left C6-7 radiculopathy, and mild left ulnar neuropathy - not localized.  
An April 2007 clinical evaluation revealed decreased sensation in the left ulnar nerve distribution.  There was a positive Tinel's sign over the left ulnar nerve and the ulnar groove.  Tinel's sign was negative over Guyon's canal.  The examiner's assessment was left ulnar neuritis, chronic left C6-7 radiculopathy, mild left carpal tunnel syndrome, and status post cervical fusion.  A May 2007 report noted diagnoses including left tardy ulnar nerve palsy.  It was noted that the EMG studies revealed left ulnar nerve neuropathy with location well defined.  Diagnoses in July 2007 included left tardy ulnar nerve palsy, probable left Guyon's canal impingement, and left carpal tunnel syndrome.  A September 2007 report noted the Veteran stated that prior to his current left arm symptoms he had no problems with his arm and that he did not feel that the symptoms he had with his neck were currently manifested in his arm.  The examiner's impression included cubital tunnel syndrome, left elbow, and carpal tunnel syndrome, left wrist.  

A September 2007 operative report noted preoperative and postoperative diagnoses of left ulnar nerve entrapment in cubital tunnel and left carpal tunnel syndrome.  Records show the Veteran underwent decompression and anterior transposition of the left ulnar nerve at the cubital tunnel and left carpal tunnel release.  The operative report noted that it was clear the Veteran had both ulnar nerve irritation at the elbow and median nerve irritation at the wrist.  An operative procedure narrative noted that upon tracing the ulnar nerve the cubital tunnel region was found to be very densely invested with fibrotic material, and that after division of the transverse carpal ligament and removal of a mild of amount of chronically thickened synovium the median nerve was free of constriction or compression.  The Veteran was noted to have tolerated the procedures well without complication.  An October 2007 follow-up report noted Tinel's sign at the carpal tunnel region had completely resolved and that sensation was completely intact.  There was a Tinel's sign along the ulnar nerve, but the examiner noted that a lengthier recovery course was expected for the ulnar nerve problem.  The progress at that time was noted to be good.  

On VA examination in November 2010 the Veteran reported having a longstanding history of left shoulder pain and numbness with tingling in the left arm.  Examination revealed complaints of a "lightning bolt" sensation upon palpation of the left medial epicondylar area.  There was numbness to monofilament touch on the left fourth and fifth digits and the skin over the fourth and fifth metacarpals.  The diagnoses included status post left carpal tunnel release and status post left ulnar nerve transplantation.  The examiner found that, based on history, examination, and review of outside medical records, there was no way the Veteran's shoulder injury or subsequent shoulder surgery could have caused left carpal tunnel syndrome or left cubital tunnel syndrome.  It was noted the disorders were not caused by or a result of the left shoulder injury or surgery to the left shoulder.  

A May 2012 VA medical statement in May 2012 noted EMG studies revealed no evidence of radiculopathy in the bilateral upper extremities, but that radiculopathy could not be ruled out completely.  It was noted that there was evidence of bilateral median neuropathy at the wrist and non-localized bilateral ulnar neuropathy.

VA examination in October 2013 found that the Veteran claimed left wrist and elbow conditions were less likely than not proximately due to or the result of a service-connected condition.  X-ray studies of the left elbow and wrist were noted to be negative with no significant arthritic changes.  The rationale for the opinions included that the Veteran had no wrist or elbow issues during or within one year of active service and that his shoulder injury of 1972 could in no way cause a nerve entrapment at the wrist or elbow 34 years later.  Since there were no wrist or elbow issues until 2007 and when found at that time the wrist was an incidental finding, not a primary problem, there was no pre-existing conditions to be aggravated by service.  The examiner found current residual left wrist and elbow nerve entrapment symptoms, but stated they appeared not to be related in any way to a military service shoulder injury.  It was noted that the only means to make a connection would require mere speculation, and that there is no evidence found to justify such a connection.  The Veteran was noted to have provided documents stating arm nerve damage could occur from dislocation injuries, but the examiner commented that such dislocation nerve injuries were immediate damage issues present at the time of injury, not entrapment problems seen 34 years later. The examiner stated there appeared to be no connection whatsoever to the wrist and service injury, and no possible connection between the left ulnar nerve transposition 34 years after the military injury to his left shoulder with residual problems.

A December 2013 VA medical opinion found the claimed conditions claimed were less likely proximately due to or the result of the Veteran's service or a service-connected condition.  The examiner stated there was absolutely no current left arm, elbow, or wrist neurological issue that could be considered at least as likely as not to be related to a left shoulder injury while in service.  There was no clinical evidence and no anatomic/pathologic set of circumstances that could show a relation between the current neurological issues and the event in service.  It was noted that there was no published medical report of nerve damage/condition due to shoulder dislocations decades earlier without that same condition being present at the time of the original injury.  It was noted the Veteran had recent evidence of nerve entrapments in later years, but that this type of nerve injury did not come from shoulder dislocations.  It was noted that there were no reports of entrapment issues during the intervening years from injury in service until much later when the entrapments were first reported, which further indicated no connection between the two events.  The examiner stated there was no current nerve damage that could be deemed connected to or aggravated by his service injury without resorting to mere speculation.  The present disorders were found to be far less likely than not related to or the result of or aggravated by the injury to the left shoulder. 

Based upon the evidence of record, the Board finds that left wrist, left elbow, and left arm neurological disabilities were not manifest during active service and the preponderance of the evidence fails to establish that the Veteran's left wrist, left elbow, and left arm neurological disabilities are a result of service or a service-connected disability.  As an initial matter, it is noted that the available service treatment records do not include a copy of an enlistment examination in 1970. The  presumption of soundness thereby does not attach.  Recognition is given to the fact that service treatment records make reference to Veteran' report of having sustained fractures to the left forearm, thumb, and forefinger prior to service.  Such findings are not demonstrated to have pre-existed service by clear and unmistakable evidence.  Moreover, and of significant import, there is no indication that the present left wrist, elbow, and neurologic symptom disorders at issue are attributable to any such pre-existing injuries.  X-ray studies of the left elbow and wrist in October 2013 were negative with no significant arthritic changes.  

The Board finds that the VA medical opinions obtained in this case are persuasive that no left wrist, left elbow, or left arm neurological disabilities were either incurred or aggravated during service or aggravated by the Veteran's service-connected left shoulder disability.  While the provided opinions include terminology that may be confusing or easily misconstrued as related to pre-existing disorders, the opinions clearly articulate that neither the ulnar and median nerve problems manifesting many years after service and requiring surgical repair in September 2007 nor any present left elbow, wrist, or left arm neurological disability manifestations were incurred in service, were incurred as a result of injuries in service, or were aggravated by a service-connected disability.  The examiners are shown to have considered the findings of examinations and to have reviewed of the evidence of record.  The credible evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board also notes that VA medical opinions indicating, in essence, that the Veteran's ulnar and median nerve problems were separate and distinct injuries from his left shoulder injury are well supported by the other medical evidence of record.  The September 2007 operative report clearly shows that the repairs undertaken addressed impairments at the cubital and carpal tunnels.  There was no indication that the symptoms manifest at that time included any involvement at the left shoulder.  Additionally, although 1996 private treatment reports noted tingling and numbness down the left arm, the symptoms were described as similar to those previously associated with the Veteran's cervical spine disorder.  The 1996 private treatment records also noted the Veteran reported a history of an EMG which he said had been interpreted as showing neurological changes secondary to surgery he had undergone for a dislocated shoulder back in 1973; however, no additional medical comments as to this specific matter were provided.  The Court has held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As to the Veteran's claims that he has experienced neurologic symptoms down the left arm to the elbow and wrist continually since his 1973 surgery, the Board finds such claims to be not credible due to inconsistency with the other evidence of record.  Service treatment records show he denied having or having ever had neuritis in his June 1975 and June 1978 reports of medical history.  His June 1978 separation examination also revealed a normal clinical neurologic evaluation and a normal clinical evaluation of the upper extremities.  Private treatment records dated in September 2007 show he stated that prior to his current left arm symptoms he had experienced no problems with his arm.  

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The claims as to the Veteran having experienced neurologic symptoms down the left arm to the elbow and wrist since active service are not credible.

Consideration has been given to the Veteran's personal assertion that his left elbow, wrist, and arm neurological manifestations were initially incurred when he fell from a tree during service.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  These matters involve complex medical issues and are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms, but he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for left wrist, left elbow, and left arm neurological disabilities are not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.














	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left wrist disability, to include as secondary to service-connected postoperative recurrent dislocation of the left shoulder, is denied.

Entitlement to service connection for a left elbow disability, to include as secondary to service-connected postoperative recurrent dislocation of the left shoulder, is denied.

Entitlement to service connection for a neurological symptoms of the left arm due to, or as a manifestation of, service-connected postoperative recurrent dislocation of the left shoulder, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


